  Case v.
E.E.O.C. 4:17-cv-13292-LVP-EAS          ECFinNo.
           New Breed Logistics, Not Reported     122-13
                                             F.Supp.2d      filed
                                                       (2013)                    02/27/20        PageID.2939           Page 1 of
                                                                  16

                                                                       unless any of the following provides otherwise ... these rules
                 2013 WL 10129246                                      [.]” 2
    Only the Westlaw citation is currently available.
             United States District Court,                             New Breed argues it wishes to present a defense of judicial
                   W.D. Tennessee,                                     estoppel and that Pete's bankruptcy petitions are highly
                  Western Division.                                    probative towards that defense. However, judicial estoppel is
                                                                       an affirmative defense. 3 “In responding to a pleading, a party
       EQUAL EMPLOYMENT OPPORTUNITY                                    must affirmatively state any avoidance or affirmative defense,
             COMMISSION, Plaintiff,
                                                                       including ... estoppel[.]” 4 New Breed made no mention
                     v.
                                                                       of judicial estoppel in its Answer to EEOC's Amended
        NEW BREED LOGISTICS, Defendant.
                                                                       Complaint. 5 New Breed made no attempt to amend its
                  No. 10–2696–STA–tmp.                                 Answer to add such a defense. New Breed attempted
                             |                                         to reserve further affirmative defenses as might become
                   Signed April 26, 2013.                              apparent through discovery in its Answer. 6 However, the
                                                                       Court granted summary judgment for EEOC on the issue of
Attorneys and Law Firms                                                whether New Breed could reserve undefined defenses in this
                                                                       manner and instructed New Breed that the proper way to
Anica C. Jones, Equal Employment Opportunity
Commission, Nashville, TN, Faye A. Williams, Joseph                    assert such defenses was through amendment of its Answer. 7
M. Crout, Kelley R. Thomas, Matthew H. McCoy, Equal                    Therefore, judicial estoppel is not an issue in this trial, and
Employment Opportunity Commission, Memphis, TN, for                    the Court looks with disfavor on any attempt by New Breed
Plaintiff.                                                             to raise it at this late date.

Delaine R. Smith, Asia Nicole Diggs, Louis P. Britt, III, Ford         New Breed further maintains it wishes to present Pete's
& Harrison LLP, Memphis, TN, Jason Keith Priebe, Ada W.                bankruptcy petitions as evidence of Pete's motivations in
Dolph, Christopher J. Degroff, Gerald L. Pauling, Rebecca              filing her complaints. As noted in a previous order, the Court
Sharon Bromet, Seyfarth Shaw, Chicago, IL, for Defendant.              finds evidence of financial troubles irrelevant to the issue of
                                                                       motive in filing a complaint with EEOC—it seems beyond
                                                                       dispute that a person who stands to gain financially has a
          ORDER GRANTING PLAINTIFF'S                                   motive to sue, whether or not they are in financial distress. 8
              MOTION IN LIMINE                                         New Breed cites to two out-of-circuit and inapposite cases for
                                                                       the proposition that evidence of financial distress is relevant
S. THOMAS ANDERSON, District Judge.
                                                                       to motive: Kostelec v. State Farm Fire & Cas. Co. 9 and Lube
 *1 Before the Court is Plaintiff Equal Employment                     v. Travelers Indem. Co. 10 Both cases involve admission of
Opportunity Commission's (“EEOC”) Motion in Limine                     evidence of financial distress as relevant to motive for arson;
(D.E.# 168) asking the Court to exclude evidence of Tiffany            what neither case does is hold evidence of financial distress
Pete's (“Pete”) bankruptcy filings, personal calendar, and             is relevant to motive for filing a lawsuit.
unemployment benefits; filed April 16, 2013. Defendant New
Breed Logistics (“New Breed”) filed a Response (D.E.# 193)             Finally, New Breed argues the Court should allow it to
on April 23, 2013. For the reasons stated herein, the Court            introduce Pete's bankruptcy filings as relevant to the source
GRANTS EEOC's Motion in Limine.                                        of Pete's emotional distress. The Court finds this evidence to
                                                                       be irrelevant to that issue. Although New Breed cites a 10th
EEOC contends the Court should exclude Pete's bankruptcy               Circuit case where it was proper to admit evidence of a prior
filings as irrelevant. “Evidence is relevant if: (a) it has any
                                                                       bankruptcy, 11 the Court finds the issues and facts in this case
tendency to make a fact more or less probable that it would
                                                                       sufficiently distinguishable so as to consider this authority
be without the evidence; and (b) the fact is of consequence in
                                                                       unpersuasive. In York, the plaintiff had filed bankruptcy in
determining the action.” 1 “Relevant evidence is admissible            1985 and claimed emotional distress over discriminatory
                                                                       treatment she received in 1992. Here, Pete filed bankruptcy


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
  Case v.
E.E.O.C. 4:17-cv-13292-LVP-EAS          ECFinNo.
           New Breed Logistics, Not Reported     122-13
                                             F.Supp.2d      filed
                                                       (2013)                      02/27/20        PageID.2940            Page 2 of
                                                                   16

                                                                        New Breed next argues Pete's diary entries are relevant to
after New Breed's allegedly discriminatory acts. Her financial
                                                                        the issue of Pete's attempts to find new work and mitigate
distress could, in large part, be caused by the loss of her job.
                                                                        damages, as Pete noted certain job interviews in her diary.
To argue Pete's bankruptcy filings are somehow relevant to
                                                                        The Court agrees this evidence is somewhat probative to this
emotional distress separate than that caused by New Breed's
                                                                        issue. However, the Court also notes information regarding
allegedly discriminatory actions seems tenuous at best, and
                                                                        Pete's attempts to mitigate is available through other sources,
disingenuous at worst.
                                                                        and presentation of the diary may only be cumulative.
                                                                        Even granting some minimal probative value, the potential
 *2 Since this proffered evidence is irrelevant to any issue in
                                                                        prejudicial effect on the jury of going through a litany of Pete's
dispute, the Court GRANTS EEOC's Motion in Limine with
                                                                        sexual encounters greatly outweighs any additional probative
respect to Pete's bankruptcy filings.
                                                                        value these calendar entries might bring. Therefore, the Court
                                                                        GRANTS EEOC's Motion in Limine with respect to Pete's
EEOC argues the Court should exclude Pete's personal
                                                                        calendar.
calendar as irrelevant to any fact in dispute and that its
prejudicial effect would greatly outweigh any probative value
                                                                        Finally, EEOC asks the Court to exclude evidence of Pete's
it might have. “Evidence is relevant if: (a) it has any tendency
                                                                        receipt of unemployment benefits as irrelevant to any issue
to make a fact more or less probable that it would be without
                                                                        in dispute. New Breed indicates it does not oppose EEOC's
the evidence; and (b) the fact is of consequence in determining
                                                                        Motion in Limine with respect to this evidence. Therefore, the
the action.” 12 “Relevant evidence is admissible unless any
                                                                        Court GRANTS EEOC's Motion in Limine with respect to
of the following provides otherwise ... these rules[.]” 13 “The         Pete's receipt of unemployment benefits.
court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the              Because Pete's bankruptcy filings are not relevant to any
following: unfair prejudice[.]” 14                                      issue in dispute, and because the potentially-prejudicial effect
                                                                        of Pete's calendar greatly outweighs its probative value, the
New Breed first argues Pete's diary entries are relevant to             Court GRANTS EEOC'S Motion in Limine and excludes
the issue of whether Pete found James Calhoun's (“Calhoun”)             Pete's bankruptcy filings and calendar. Because New Breed
statements subjectively offensive, because Pete used certain            does not oppose EEOC's Motion in Limine with respect to
words in the calendar to describe her own sexual encounters.            Pete's receipt of unemployment benefits, the Court GRANTS
The Court disagrees. What language Pete may use in                      EEOC's Motion in Limine and excludes Pete's receipt of
her personal documents in relation to her own sexual                    unemployment benefits.
relationships has no bearing whatsoever on what language
she might find offensive in a workplace environment                     IT IS SO ORDERED.
from someone with whom she does not have any sexual
relationship.
                                                                        All Citations

                                                                        Not Reported in F.Supp.2d, 2013 WL 10129246




                                                           Footnotes


1      Fed.R.Evid. 401.
2      Fed.R.Evid. 402.
3
       See     Stephenson v. Malloy, 700 F.3d 265, 271 n. 6 (6th Cir.2012);                     Sharp v. Oakwood United Hosps.,
       458 F.Supp.2d 463, 466 (E.D.Mich.2006).
4      Fed.R.Civ.P. 8(c)(1).
5      See generally Answer to Amended Complaint, D.E. # 71.
6      Id. ¶ 22.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
  Case v.
E.E.O.C. 4:17-cv-13292-LVP-EAS          ECFinNo.
           New Breed Logistics, Not Reported     122-13
                                             F.Supp.2d      filed
                                                       (2013)       02/27/20        PageID.2941           Page 3 of
                                                      16

7     Order Granting Plaintiff's Motion for Partial Summary Judgment at 12, D.E. # 141.
8     In fact, a person in Chapter 13 bankruptcy has a compelling reason not to sue, as a sudden influx of money
      might lead to creditors petitioning to force the debtor into a bankruptcy under Chapter 7.
9
         Kostelec v. State Farm Fire and Cas. Co., 64 F.3d 1220 (8th Cir.1995).
10
         Lube v. Travelers Indem. Co., No. 4:09–CV–00063–WRW, 2009 WL 5185384 (E.D.Ark.2009).
11
        York v. Am. Tel. & Tel. Co., 95 F.3d 948, 957–58 (10th Cir.1996).
12    Fed.R.Evid. 401.
13    Fed.R.Evid. 402.
14    Fed.R.Evid. 403.


End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       3
InCase   4:17-cv-13292-LVP-EAS
  re National                              ECF
              Prescription Opiate Litigation, Not No. 122-13
                                                  Reported in Fed.filed
                                                                   Supp.02/27/20
                                                                         (2018)                    PageID.2942           Page 4 of
                                                                    16


                                                                         • submit to the Court ex parte, for in camera review, the
                  2018 WL 2127807                                           following: (A) a letter identifying and briefly describing
    Only the Westlaw citation is currently available.                       the 3PCL financing; and (B) two sworn affirmations—
             United States District Court,                                  one from counsel and one from the lender—that the 3PCL
             N.D. Ohio, Eastern Division.                                   financing does not: (1) create any conflict of interest for
                                                                            counsel, (2) undermine counsel’s obligation of vigorous
          IN RE: NATIONAL PRESCRIPTION
                                                                            advocacy, (3) affect counsel’s independent professional
                OPIATE LITIGATION
                                                                            judgment, (4) give to the lender any control over litigation
                  CASE NO. 1:17-MD-2804                                     strategy or settlement decisions, or (5) affect party control
                             |                                              of settlement.
                    Signed 05/07/2018
                                                                         The Court further ORDERS that attorneys in MDL Cases
                                                                         have a continuing duty to inform the Court if they obtain
                                                                         new or additional 3PCL financing during the pendency of
       ORDER REGARDING THIRD-PARTY
                                                                         MDL proceedings, and have a continuing duty to update their
      CONTINGENT LITIGATION FINANCING
                                                                         disclosures and affirmations if circumstances change during
DAN AARON POLSTER, UNITED STATES DISTRICT                                the pendency of the MDL proceedings. The Court will deem
JUDGE                                                                    unenforceable any 3PCL financing agreements that are not
                                                                         compliant with this Order. Further, any attorney or lender
 *1 It has come to the Court’s attention that there may                  whose affirmations prove to be untrue will be subject to
be attorneys who represent parties in cases transferred to               sanction by the Court.
this MDL Court (“MDL Cases”) who have obtained (or
are contemplating) third-party contingent litigation financing           Absent extraordinary circumstances, the Court will not allow
in connection with those MDL Cases. By “third-party                      discovery into 3PCL financing. See Lambeth Magnetic
contingent litigation financing” (“3PCL financing”), the                 Structures, LLC v. Seagate Tech. (US) Holdings, Inc., 2018
Court refers to any agreement under which any person,                    WL 466045 at *5 (W.D. Pa. Jan. 18, 2018) (holding the work-
other than an attorney permitted to charge a contingent fee              product doctrine shields discovery of 3PCL financing).
representing a party, has a right to receive compensation that
is contingent on and sourced from any proceeds of an MDL
                                                                         IT IS SO ORDERED.
Case, by settlement, judgment, or otherwise. 1
                                                                         All Citations
The Court now ORDERS that any attorney in any MDL Case
that has obtained 3PCL financing shall:                                  Not Reported in Fed. Supp., 2018 WL 2127807

• share a copy of this Order with any lender or potential lender.




                                                            Footnotes


1       “Third-party litigation financing” does not include subrogation interests, such as the rights of medical insurers
        to recover from a successful personal-injury plaintiff.


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
 Case 4:17-cv-13292-LVP-EAS
Johnson v. Washington Metropolitan Area ECF
                                        TransitNo. 122-13
                                                Authority,     filed 02/27/20
                                                           Not Reported            PageID.2943
                                                                        in F.Supp....                                  Page 5 of
                                                                  16

                                                                       On January 15, 1993, after the mistrial had been declared,
                                                                       plaintiffs served defendant with a “Notice of Videotape
                    1993 WL 37445
                                                                       Deposition of Jo Ann Funderburk.” The deposition was
    Only the Westlaw citation is currently available.
                                                                       scheduled for January 27, 1993. Defendant then filed the
   United States District Court, District of Columbia.
                                                                       instant Motion to Quash.
        Eleanor T. JOHNSON, et al., Plaintiffs,
                        v.                                             As explained from the bench, the proposed deposition of Ms.
       WASHINGTON METROPOLITAN AREA                                    Funderburk is not warranted. First, Ms. Funderburk's physical
                                                                       and mental condition is grave. It was apparent to anyone
         TRANSIT AUTHORITY, Defendant.
                                                                       who observed her trial testimony that the experience of
                 Civ. A. No. 86–3110–LFO.                              testifying was painful and grueling to her. Counsel appointed
                               |                                       by the Court for Ms. Funderburk also represented that she
                         Feb. 3, 1993.                                 had spoken with Ms. Funderburk's physician, Dr. Kossaf
                                                                       of the District of Columbia General Hospital. Although
                                                                       Ms. Funderburk has expressed her willingness to testify if
                                                                       required to do so, it was Dr. Kossaf's medical view that Ms.
             MEMORANDUM AND ORDER
                                                                       Funderburk should not undergo the strain of being deposed
OBERDORFER, Senior District Judge.                                     again. Exposing a dying woman to such discomfort a second
                                                                       time is not justified by the incremental value of a videotaped
 *1 On January 22, 1993, a hearing was held on defendant's             record of her testimony, given that there already exists a
Motion to Quash Plaintiffs' Notice of Videotape Deposition             transcribed record of her complete trial testimony.
of Jo Ann Funderburk or in the Alternative to Temporarily
Stay Said Deposition, and the deposition was stayed pending            Second, the proposed deposition fails to satisfy the traditional
further order of this Court. On February 2, 1993, a further            standard for conducting a de bene esse deposition. In its
hearing was held on defendant's motion. Appearing on behalf            Motion to Quash, defendant initially argued that discovery
of Ms. Funderburk was Cathy Jo Burdette, of the law firm               in this case had long since closed. In response, plaintiffs
Miller, Cassidy, Larroca & Lewin, who was appointed by the             stated that the proposed deposition was a de bene esse
Court on January 22, 1993.                                             deposition and that such depositions routinely take place
                                                                       after the close of discovery. The rationale for a de bene
This case involves the death of Devorah Johnson, who                   esse deposition, however, is generally to preserve testimony
committed suicide by jumping onto the defendant's subway               in danger of being lost. See, e.g., Quality Inns Int'l. Inc.
track at the Metro Center station. Plaintiffs are Devorah              v. Patel, 1988 WL 137782, *1–2, 1988 U.S. Dist. LEXIS
Johnson's parents. They argue that defendant is liable for the
                                                                       14342, *3 (D.Md.1988);    Westmoreland v. CBS, Inc., 584
death because the train operator had the last clear chance to
                                                                       F.Supp. 1206, 1211–13 (D.D.C.1984), aff'd in relevant part,
avoid it. A jury trial in December 1992 resulted in a mistrial.
Much of the evidence at trial consisted of eyewitness accounts            770 F.2d 1168 (D.C.Cir.1985); In re China Merchants
regarding the timing and location of the train in relation             Steam Navigation Co., 259 F.Supp. 75, 77 (S.D.N.Y.1966);
to Devorah Johnson's placement on the track. One of the                Shellabarger v. Oliver, 64 F. 306, 308 (Cir.Ct.Kan.1894);
eyewitnesses who testified at trial was Jo Ann Funderburk.
                                                                               People v. Municipal Court for Pasadena Judicial
As was plain during her trial testimony, Ms. Funderburk's
                                                                       Dist., 20 Cal.3d 523, 542, 574 P.2d 425, 436 (1978); 1
medical condition is serious. She has several forms of cancer
                                                                       Bouvier's Law Dictionary 759. There is no such danger
including brain cancer, and suffers from a severe respiratory
                                                                       here. Ms. Funderburk's testimony has been taken, and there
ailment. She came to Court accompanied by a nurse and used
                                                                       is little doubt that it will be admitted at the second trial.
a walker and a respirator. The questioning of Ms. Funderburk
                                                                       What plaintiffs seek is simply a videotaped version of that
was plainly difficult and upsetting for her. At one point
                                                                       testimony. The purpose of a de bene esse deposition is not
she broke down on the stand, requiring that a brief recess
                                                                       to provide a visual aid. Even if the rationale behind such
be called. Nevertheless, Ms. Funderburk's testimony was
                                                                       depositions did include preserving testimony in a form closer
completed during the trial.
                                                                       to “live” testimony, the deposition would not be justified
                                                                       under the circumstances here, for the reasons stated above.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
 Case 4:17-cv-13292-LVP-EAS
Johnson v. Washington Metropolitan Area ECF
                                        TransitNo. 122-13
                                                Authority,     filed 02/27/20
                                                           Not Reported            PageID.2944
                                                                        in F.Supp....                              Page 6 of
                                                               16

                                                                    ORDERED: that the deposition of Jo Ann Funderburk shall
                                                                    not be taken.
*2 Accordingly, it is this 3rd day of February, 1993, hereby

ORDERED: that defendant's Motion to Quash should be, and            All Citations
is hereby, GRANTED; and it is further
                                                                    Not Reported in F.Supp., 1993 WL 37445

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
 Casev.4:17-cv-13292-LVP-EAS
Kaplan S.A.C. Capital Advisors, L.P., NotECF  No. in122-13
                                          Reported   F.Supp.3dfiled 02/27/20
                                                                (2015)                             PageID.2945            Page 7 of
                                                                   16

                                                                        by the S.A.C. defendants; and (2) denied the defendants'
                                                                        request for the Elan shareholder plaintiffs' Litigation Funding
                  2015 WL 5730101
                                                                        Documents. Thereafter, Judge Victor Marrero remanded the
    Only the Westlaw citation is currently available.
                                                                        matter “for the purpose of a statement of the reasoning and
             United States District Court,
                                                                        findings supporting such Order.” Accordingly, the June 26,
                   S.D. New York.
                                                                        2015 order is vacated and the Court sets forth its reasoning
     David E. KAPLAN, Roxy D. Sullivan, Lindsey                         and findings in the instant Memorandum and Order.
   Rankin, Michael S. Allen, Gary W. Muensterman,
    and Chi–Pin HSU Individually and on Behalf
                                                                        A. Plaintiffs' Demand for Martoma's Indemnification
      of All Others Similarly Situated, Plaintiffs,                     Documents
                           v.                                           The plaintiffs seek, inter alia, “[a]ll documents concerning
   S.A.C. CAPITAL ADVISORS, L.P., S.A.C. Capital                        [S.A.C.] indemnifying, or potentially indemnifying, Martoma
      Advisors, Inc., CR Intrinsic Investors, LLC,                      for all or any portion of the costs and expenses he had
    CR Intrinsic Investments, LLC, S.A.C. Capital                       incurred or would incur in connection with any investigation,
    Advisors, LLC, S.A.C. Capital Associates, LLC,                      enforcement action or prosecution by the United States
       S.A.C. International Equities, LLC, S.A.C.                       Securities and Exchange Commission, the United States
     Select Fund, LLC, Steven A. Cohen, Mathew                          Department of Justice, or any other governmental agency.”
       Martoma, and Sidney Gilman, Defendants.
                                                                        The plaintiffs contend that documents concerning S.A.C.'s
               No. 12–CV–9350 (VM)(KNF).                                indemnification of Martoma should be produced because they
                             |                                          are relevant to the claims and defenses at issue in this action in
                   Signed Sept. 10, 2015.                               that they may show Martoma's “credibility, motive and bias.”
                                                                        They also assert that such documents are not privileged.


              MEMORANDUM and ORDER                                      In opposing the plaintiffs' motion, Martoma contends that
                                                                        the plaintiffs “do not and cannot argue that Indemnification
KEVIN NATHANIEL FOX, United States Magistrate Judge.                    Documents (if any) would have any connection to their claims
                                                                        or to Martoma's ... defenses” and, “[a]t most, [his] credibility
 *1 By a letter motion, the plaintiffs requested that                   or bias would be relevant to impeach his testimony.”
the Court compel defendant S.A.C. Capital Advisors,                     However, Martoma “does not expect to testify but rather
L.P. and its affiliates (collectively “S.A.C.” or “S.A.C.               to assert his Fifth Amendment privilege .” In addition,
defendants”) to produce, inter alia, documents concerning the           according to Martoma, even if the Court were to find that
indemnification of individual defendant Mathew Martoma                  the indemnification documents were relevant to the plaintiffs'
(“Martoma”) by the S.A.C. defendants in connection with this            claims, it “should still deny Plaintiffs' motion to compel
action. Martoma opposed the plaintiffs' motion.                         because Plaintiffs already have extensive discovery of the
                                                                        relationship between [S.A.C.] and ... Martoma.” Therefore,
Also by a letter motion, the defendants requested that the              the production of any indemnification agreements would
Court compel the Elan shareholder plaintiffs to produce                 add nothing to the plaintiffs' efforts to show credibility,
“contracts, litigation funding agreements, other similar                motive, or bias. Martoma also argues that indemnification
documents executed between their counsel and third parties              documents, if any, “would be work product and privileged
relating to this case, and correspondence with those funders            communications” and would fall under the common interest
or third parties about this case (the ‘Litigation Funding               privilege. Consequently, he contends, such documents are not
ocuments').” The plaintiffs opposed the motion. 1                       discoverable.

By an order dated June 26, 2015, the undersigned, having                 *2 In response, the plaintiffs argue that, since Martoma's
considered all the submissions made in connection with the              employment with S.A.C. ended in 2010, “production
parties' respective motions: (1) granted the plaintiffs' request        of indemnification documents is necessary to reveal the
for documents concerning the indemnification of Martoma                 Defendants' current relationship, if any, as it relates to the
                                                                        claims at issue in this litigation-specifically, whether ...


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
 Casev.4:17-cv-13292-LVP-EAS
Kaplan S.A.C. Capital Advisors, L.P., NotECF  No. in122-13
                                          Reported   F.Supp.3dfiled 02/27/20
                                                                (2015)                               PageID.2946           Page 8 of
                                                                     16

Martoma is relying on [S.A.C.] for payment of his defense                 Further, contrary to Martoma's contention, courts have
costs, and whether [S.A.C.] would be liable for any                       found that fee payment agreements that may be relevant to
judgment obtained against ... Martoma.” The plaintiffs also               credibility and bias are not privileged. See, e.g., Cathcart
contend that Martoma's “right to assert a privilege against               2009 WL 1764642, at *2. Additionally, with respect to
self-incrimination will likely expire when his appeal is                  Martoma's position that he will assert his Fifth Amendment
completed.”                                                               privilege against self-incrimination if he is called to testify
                                                                          while his criminal case is on appeal, the Court notes that
The scope of discovery in a federal action is broad providing             S.A.C. is a party to any indemnification agreement with
that, unless otherwise limited by court order, a party may                Martoma and can testify independently of him about such an
obtain discovery regarding any nonprivileged matter that is               agreement. For these reasons, the plaintiffs' motion to compel
relevant to any party's claim or defense. See Fed.R.Civ.P.                the defendants to produce any indemnification documents
26(b)(1). At the pretrial discovery stage of a litigation,                between Martoma and S.A.C. is granted.
relevancy, as it relates to information sought to be disclosed, is
broadly construed and incorporates information which is not
admissible at trial if the discovery sought appears reasonably            B. Defendants' Demand for Plaintiffs' Litigation Funding
calculated to lead to the discovery of admissible evidence. See           Documents
Fed.R.Civ.P. 26(b)(1).                                                     *3 The defendants have asked the Court to compel
                                                                          the Elan shareholder plaintiffs to produce the set of
Courts have found that indemnification agreements between                 documents, including litigation funding agreements, which
co-defendants, including agreements regarding the payment                 they have designated Litigation Funding Documents. The
of defense fees and costs, are relevant to credibility issues             defendants assert that “[c]ounsel to lead plaintiffs for the Elan
and a proper subject of discovery. See Concepcion v. The                  shareholder class admit that they are funding this case through
City of New York, No. 05 CV 8501, 2006 WL 2254987, at                     a litigation funding agreement with a third party, but have
*4 (S.D.N.Y. Aug. 4, 2006) [“The plaintiff] is entitled to                refused to provide any details or documents concerning that
explore the potential bias or prejudice of adverse parties [and]          arrangement.” In asserting their entitlement to discovery of
[a]n indemnification agreement between co-defendants may                  the Litigation Funding Documents, the defendants assert that
                                                                          they should be allowed “to explore whether there may be a
lead to evidence of such bias.”);      Brocklesby v. United               risk that the Elan plaintiffs' funding arrangements could affect
States, 767 F.2d 1288, 1292–1293 (9th Cir.1985) (finding                  the strategic decisions they will make on behalf of the class,
that indemnification agreement between co-defendants was                  or could cause counsel's interest to differ from those of the
admissible to show whether their relationship was adverse                 putative class members they purport to represent.” Similarly,
and to attack the credibility of their witnesses); Powerlift              the defendants argue that, without the discovery they seek,
Inc. v. Mark Indus., Inc., No. 86 CV 2055, 1987 WL 12177,                 the putative class members may “only later learn, possibly
at *1 (N.D. Ill. June 9, 1987) (existence of indemnification              years in the future, that the funding arrangement raises issues
agreement may reveal bias or prejudice respecting, inter alia,            with the Elan plaintiffs' resources or adequacy ... [and] that
whether defendant may be seen to induce co-defendant to                   could have severe consequences.” In such a case, there could
cooperate in defense); United States v. Cathcart, No. C 07–               be “a conflict within the class, or intra-class conflicts” and,
4762, 2009 WL 1764642, at *2 (N.D. Cal. June 18, 2009)                    as a result, “class members could attack the result of any
(discovery into source of payment of defendant's legal fees               settlement or trial of this case.” Again, if counsel were to run
relevant to issue of credibility and bias); cf. In re Lloyd's             out of funds, the “class members may attempt to re-litigate
Am. Trust Fund Litig., No. 96 CIV. 1262, 1998 WL 50211,                   this case all over again with a new set of lead plaintiffs.”
at *20 (S.D.N.Y. Feb. 6, 1998) (denying motion to compel
where disclosure of fee arrangement would be cumulative and               The defendants argue further that the Court should grant
details of such agreement would add nothing to argument of                their “narrow and targeted request for Litigation Funding
potential bias); Trident Steel Corp. v. Reitz, No. 04:11 CV               Documents” because these documents are needed “to ensure
1040, 2012 WL 6216799, at *1–2, (E.D.Mo. Dec. 13, 2012)                   that the Elan lead plaintiffs and their counsel can satisfy
(denying motion to compel, production of indemnification                  the prerequisites of    [Fed.R.Civ.P.] 23.” Specifically, the
agreement between defendant and third party).                             defendants contend, this discovery is needed so that the Court
                                                                          can “assess whether plaintiff's (i) possess sufficient resources



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
 Casev.4:17-cv-13292-LVP-EAS
Kaplan S.A.C. Capital Advisors, L.P., NotECF  No. in122-13
                                          Reported   F.Supp.3dfiled 02/27/20
                                                                (2015)                              PageID.2947           Page 9 of
                                                                    16

to commit to the class; (ii) will adequately represent the class;        The plaintiffs' counsel's financial arrangements are also
and (iii) can fund proper notice to the many thousand absent
                                                                         relevant, according to the defendants, under    Rule 23(c)(2)
class members.”
                                                                         (B), which requires class representatives to bear the costs of
                                                                         providing notice to class members. Noting that the costs of
On the first point, the defendants argue that the
                                                                         providing notice to class members in a nationwide securities
“analysis mandated by     Rule 23(g) would be impossible                 class action can be high, the defendants assert that the
without appropriate information about plaintiffs' counsel's              plaintiffs' counsel's ability to pay for notice is relevant to
arrangements for funding the litigation.” 2 The defendants               whether they will fairly and adequately represent the class.
suggest that, although the plaintiffs represent that their firm
has sufficient resources to litigate this action, “that is only          In opposing the defendants' motion, the plaintiffs contend
because-by their own admission-some undisclosed third party              that their “demand for discovery from counsel regarding its
is providing funding to them specifically for this litigation.”          finances is not supported by any case in this Circuit that
The defendants contend that they are “entitled to understand             Defendants cite or that Plaintiffs have found.” The plaintiffs
the details of the arrangements given their relevance to the             argue that: (a) speculative discovery regarding counsel's
                                                                         adequacy is not permitted; (b) the defendants are not entitled
upcoming       Rule 23(g) inquiry.”                                      to discovery because counsel's adequacy and financial
                                                                         capacity are presumed; (c) litigation funding documents are
The defendants contend further that the “Elan plaintiffs'                not subject to production unless a specific issue in the
ability to finance the prosecution of this class action is               case makes them relevant; and (d) communications with
also relevant to whether or not they ‘will fairly and                    potential litigation funders are entitled to attorney-work-
adequately protect the interests of the class,’ as required by           product protection.
[ Rule 23(a)(4) ].” The defendants recognize that the Elan
plaintiffs' counsel, as opposed to the plaintiffs themselves,            Regarding the speculative nature of the defendants' discovery
are advancing the costs of the litigation. Additionally, the             demand, the plaintiffs assert that the defendants “have cited
defendants acknowledge that “[t]he only case cited by either             no basis for questioning counsel's financial capacity and the
party ... that bears directly on the discovery of class counsel's        demand for financial disclosure is particularly inappropriate
                                                                         because the Kaplan Plaintiffs are represented by two firms
funding for an adequacy inquiry is      Guse v. J.C. Penney
                                                                         with a combined total of over thirty attorneys.” Moreover,
Co., 409 F.Supp. 28 (E.D.Wis.1976), rev'd on other grounds,
                                                                         they argue, the claims in this case are being jointly prosecuted
562 F.2d 6 (7th Cir.1977).” Notwithstanding that the case on
                                                                         with two other substantial firms representing the Wyeth
which they rely is non-binding, the defendants contend that
                                                                         investors.
it considered “an almost identical request” to that made here
by the defendants.
                                                                         On the issue of counsel's adequacy and financial capacity, the

 *4 In Guse, the defendant sought information concerning the             plaintiffs argue that “ Rule 23(g) has never been held to call
financial status of the Milwaukee Legal Services, Inc. because           for any inquiry into class counsel's finances, absent a reason to
it had agreed to advance the money necessary for the plaintiff           doubt their resources.” Moreover, they contend, the adequacy
                                                                         of counsel in this case is demonstrated by their work to
to pursue the case as a class action.   409 F.Supp. at 30.
                                                                         date: “counsel have devoted many thousands of hours to this
The court found that, with respect to the issue of whether
                                                                         action, extensively developed the facts and claims, reviewed
the plaintiff was “an adequate class representative for the
                                                                         millions of pages of documents, and litigated multiple merits
purposes of Rule 23(a) (4), the relevant inquiry concerning              and discovery motions.” The plaintiffs contend further that
the ability to fund the costs of a class action focuses upon the         litigation funding agreements such as the defendants seek in
assets of the plaintiff's attorneys.” Id. Consequently, the court        this case have been ordered produced “only when relevant
found that a representative of Milwaukee Legal Services, Inc.            to a specific issue in controversy” and no such issue exists
should be required to answer deposition questions regarding              here. The defendants' motion should also be denied, the
that entity's financial position.   Id. at 30–31.                        plaintiffs argue, because the documents they seek are entitled
                                                                         to attorney-work-product protection.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
 Case v.4:17-cv-13292-LVP-EAS
Kaplan                                    ECF
         S.A.C. Capital Advisors, L.P., Not    No. 122-13
                                            Reported            filed
                                                     in F.Supp.3d      02/27/20
                                                                   (2015)                        PageID.2948           Page 10 of
                                                                  16

                                                                       funds, the “class members may attempt to re-litigate this
 *5 As a rule, “the party seeking disclosure must make a
                                                                       case all over again with a new set of lead plaintiffs”-are
showing of the requested information's relevance to its claims
                                                                       purely speculative. The plaintiffs' admission that they have
or defenses.” Fort Worth Employees' Ret. Fund v. J.P. Morgan
                                                                       entered into a litigation funding agreement does not, of itself,
Chase & Co., No. 09 Civ. 3701, 2013 WL 1896934, at *2
                                                                       constitute a basis for questioning counsel's ability to fund the
(S.D.N.Y. May 7, 2013) (citation omitted), The defendants
                                                                       litigation adequately.
have failed to make such a showing.

                                                                       Additionally, as the defendants acknowledge, the only case
The basis for the defendants' motion to compel production
                                                                       that bears directly on the issue of financial disclosure of class
of the Litigation Funding Documents is the acknowledgment
                                                                       counsel's funding, i.e., Guse, is non-binding and factually
by counsel to lead plaintiffs for the Elan shareholder class
                                                                       distinguishable. Moreover, in light of counsel's past work on
that funding for this case comes, in part, through a litigation
                                                                       this litigation, its partnership with other law firms and its
funding agreement with a third party. The defendants argue
                                                                       explicit representation to the Court that the law firms involved
that discovery of such an agreement is relevant to the issue
                                                                       “have sufficient resources to see the case through to trial
of the fitness of counsel to represent the class. However,
                                                                       and appeal, if need be,” no basis exists for concluding that
the defendants “have provided no nonspeculative basis for
                                                                       counsel's financial resources are inadequate.
raising such concerns.” Id. (citing Piazza v. First American
Title Ins. Co., No. 3: 06 CV 765, 2007 WL 4287469, at
                                                                       For these reasons, the Court finds that the defendants did not
*1 (D.Conn. Dec. 5, 2007)) (fee agreement is irrelevant to
                                                                       show that the requested documents are relevant to any party's
class certification when there was no basis for defendants'
                                                                       claim or defense. Therefore, the defendants' motion to compel
speculation regarding conflicts of interest). Thus, the reasons
                                                                       production of the plaintiffs' Litigation Funding Documents is
adduced by the defendants in support of their view that
they are entitled to discovery of the Litigation Funding               denied. 3
Documents-that: (a) there may be “a risk that the Elan
plaintiffs' funding arrangements could affect the strategic             *6 This Order resolves the parties' respective letter motions.
decisions they will make on behalf of the class;” or (b)               The Clerk of Court is directed to record as vacated the June
the funding arrangements “could cause counsel's interest to            26, 2015 order appearing at Docket Entry No. 190.
differ from those of the putative class members they purport
to represent;” or (c) the putative class members may “only             SO ORDERED:
later learn, possibly years in the future, that the funding
arrangement raises issues with the Elan plaintiffs' resources
                                                                       All Citations
or adequacy;” or (d) there could be “intra-class conflicts”
or “class members could attack the result of any settlement            Not Reported in F.Supp.3d, 2015 WL 5730101
or trial of this case;” or (e) if counsel were to run out of




                                                          Footnotes


1      By an order dated May 15, 2015, the parties were directed to submit memoranda of law to the Court, with
       citations to binding caselaw, in support of their respective positions on this issue.
2
           Federal Rule of Civil Procedure 23(g) provides, in pertinent part, that “[i]n appointing class counsel, the
       court ... must consider ... the resources that counsel will commit to representing the class.”   Fed.R.Civ.P.
       23(g)(1)(A)(iv).
3      On August 17, 2015, after Judge Marrero remanded this matter for the limited purpose explained above,
       the S.A.C. Defendants submitted a letter to the undersigned seeking to provide new evidence which they
       contend “warrants reconsideration” of the June 26, 2015 order. Thereafter, on August 21, 2015, the plaintiffs
       submitted a response to the defendants' letter and, on August 25, 2015, the defendants submitted a reply. The
       matters raised in the parties' correspondence did not inform the Court's June 26, 2015 order; therefore, th.ose


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
 Case v.4:17-cv-13292-LVP-EAS
Kaplan                                    ECF
         S.A.C. Capital Advisors, L.P., Not    No. 122-13
                                            Reported            filed
                                                     in F.Supp.3d      02/27/20
                                                                   (2015)            PageID.2949           Page 11 of
                                                        16

      matters exceed the parameters of Judge Marrero's directive, which called for “a statement of the reasoning
      and findings supporting” the June 26, 2015 order. Consequently, the Court has not considered the parties'
      recent correspondence in preparing the instant Memorandum and Order.


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
 Case
Long   4:17-cv-13292-LVP-EAS
     John                                 ECF No.in 122-13
          Silver's Inc. v. Nickleson, Not Reported            filed 02/27/20
                                                    F.Supp.2d (2013)                              PageID.2950           Page 12 of
                                                                   16

                                                                        Parties are entitled to the discovery of any “nonprivileged
                                                                        matter that is relevant to any party's claim or defense.”
                  2013 WL 870443
                                                                        FED.R.CIV.P. 26(b)(1). “Relevant information need not
    Only the Westlaw citation is currently available.
                                                                        be admissible at trial if the discovery appears reasonably
     United States District Court, W.D. Kentucky,
                                                                        calculated to lead to the discovery of admissible evidence.”
                    at Louisiville.
                                                                        Id. However, this right is not absolute. See FED.R.CIV.P.
           LONG JOHN SILVER'S INC. and                                  26(c)(1). For example, a party is entitled to protection against
           A & W Restaurants, Inc., Plaintiffs                          discovery of any “trade secret or other confidential research,
                         v.                                             development, or commercial information.” FED.R.CIV.P.
                                                                        26(c)(1)(G). Once the party opposing discovery establishes
        Patrick NICKLESON, et al., Defendants.
                                                                        that the information sought is confidential and potentially
              Civil Action No. 3:11–CV–93–H.                            harmful if discovered, “the burden shifts to the party
                              |                                         seeking discovery to establish that the disclosure is relevant
                        March 7, 2013.                                  and necessary to the action.” Evercom Sys. ., Inc. v.
                                                                        Combined Pub. Commc'ns, Inc., 2012 WL 3555314, at *4
Attorneys and Law Firms                                                 (W.D.Ky. Aug.16, 2012). “If proof of relevancy or need
                                                                        is not established or if discovery would nevertheless be
Margaret R. Grant, Stites & Harbison, PLLC, Louisville, KY,
                                                                        unreasonable, oppressive, annoying, or embarrassing, or
for Plaintiffs.
                                                                        otherwise unduly injurious, discovery should be denied.” Id.
Stuart E. Alexander, III, Tilford, Dobbins, Alexander, PLLC,
Louisville, KY, J. Michael Dady, John D. Holland, Dady &                A & W claims that the objectionable topics demand company
Gardner PA, Minneapolis, MN, for Defendants.                            financial information that is both confidential and proprietary.
                                                                        Additionally, A & W contends that the information is
                                                                        irrelevant to the remaining claims in the case. Defendants
                                                                        maintain that the information sought speaks to A & W's
       MEMORANDUM OPINION AND ORDER
                                                                        motivation for pursing this case against Defendants, and
JOHN G. HEYBURN II, District Judge.                                     whether A & W quantified potential liability to Defendants.

 *1 Before the Court is Plaintiff A & W Restaurants, Inc.'s             Here, A & W has shown good cause why a protective order
(“A & W”) motion for a protective order pursuant to Federal             should be granted. According to its motion, Yum! Brands
Rule of Civil Procedure 26(c)(1)(G) to forbid Defendants 1              Inc. sold the A & W brand rights to AGAB through a
from compelling A & W to testify on certain financial                   confidential bidding process and subsequent confidential sale
information relating to the sale of the A & W brand. This               and purchase agreement. Information concerning this sale is
action stems from a suit involving a series of failed restaurant        included in Yum! Brand Inc.'s Form 10–K filing with the U.S.
franchises in Minnesota. Defendants' deposition notice for an           Securities and Exchange Commission and various Franchise
A & W corporate representative contained two topics A & W               Disclosure Documents. A & W contends that any additional
objects to: (1) the sale of A & W to A Great American Brand             information not found in those disclosures is confidential.
LLC (“AGAB”), including, but not limited to, details related            This Court agrees.
to potential liabilities of A & W which accrued prior to the
sale of the A & W system but were not liquidated at the time of          *2 The information is highly proprietary in that it is a part of
sale, and (2) the terms of sale of the A & W franchise systems          a confidential corporate transaction. Parties often bargain for
by Yum! Brands, Inc. A & W argues that the information                  confidentiality in a contract, and that confidentiality should
sought is either confidential, irrelevant, or unavailable to A          be respected by the Court except in circumstances when the
& W.                                                                    information is truly relevant and necessary to the action.

                                                                        The claims remaining in the case involve Defendants' failure
                                                                        to comply with franchise and guaranty obligations and A &
                               I.                                       W's misrepresention of financial projections. The terms of the
                                                                        sale to AGAB, which occurred years later, have no bearing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
 Case
Long   4:17-cv-13292-LVP-EAS
     John                                 ECF No.in 122-13
          Silver's Inc. v. Nickleson, Not Reported            filed 02/27/20
                                                    F.Supp.2d (2013)                            PageID.2951           Page 13 of
                                                                   16

                                                                        order that would safeguard the confidential information.
on the remaining claims. The sale did not directly, or even
indirectly, implicate or affect Defendants, and is not the basis        See     Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36,
for any cause of action or defense.                                     104 S.Ct. 2199, 81 L.Ed.2d 17 (1984)(“The unique charter
                                                                        of the discovery process requires that the trial court have
Defendants maintain that the information requested is                   substantial latitude to fashion protective orders.”). However,
relevant because it may reveal A & W's estimation of the                Defendants have failed to show how the information
amount of liability it has to Defendants and other similarly            sought, which is confidential and proprietary, is necessary
situated franchisees. Defendants have not established how               to their case. See 8A Charles Alan Wright & Arthur R.
this information is relevant and necessary to a claim or                Miller, FEDERAL PRACTICE AND PROCEDURE § 2043
defense. The information sought, specifically whether the               (3d ed.2012)(explaining that the information sought must
AGAB deal accounted for the existence of pending liabilities,           be shown to be relevant and necessary before a court
is irrelevant. The only purpose for this information that               can consider whether a limited protective order can be
the Court can glean is that Defendants seeks some sort of               implemented).
admission of guilt on the part of A & W, which is speculative
at best. A & W's potential liability to Defendants is within            Being otherwise sufficiently advised,
the knowledge of Defendants. Moreover, A & W's motivation
for pursuing this lawsuit arises out of Defendants' alleged             IT IS HEREBY ORDERED that Plaintiff A & W's motion for
failure to abide by the franchising agreements; the existence           protective order is SUSTAINED.
of some ulterior motive is irrelevant. A & W has the right to
seek termination of the franchisee agreement and damages if             Defendants have filed a motion for reconsideration and
it finds that there were legitimate breaches of the franchise           Plaintiffs have filed a motion for summary judgment. Once
agreement. See      S & R Corp. v. Jiffy Lube Intern., Inc., 968        fully briefed, the Court will take these motions under
F.2d 371, 375 (3d Cir.1992)(“The franchisor has the power               continued submission.
to terminate the relationship where the terms of the franchise
agreement are violated.”).                                              All Citations

Arguably, if Defendants had shown some degree of relevancy              Not Reported in F.Supp.2d, 2013 WL 870443
or necessity, the Court could craft a limited protective




                                                           Footnotes


1      Defendants are the following: Patrick Nickleson, Patrick Nickleson Enterprises, LLC, Patricia Nickleson
       Enterprises, LLC, and PBJ Enterprises, LLC.


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
 Case
MLC    4:17-cv-13292-LVP-EAS
    Intellectual                          ECF No. 122-13
                 Property, LLC v. Micron Technology,            filed 02/27/20
                                                     Inc., Not Reported            PageID.2952
                                                                        in Fed. Supp....                              Page 14 of
                                                                  16

                                                                       ownership of the '571 patent, and Micron seeks an order
                                                                       compelling MLC to produce a corporate witness “to testify
                   2019 WL 118595
                                                                       as to the ownership of the '571 patent, including the
    Only the Westlaw citation is currently available.
                                                                       identification of all entities with an ownership interest in the
     United States District Court, N.D. California.
                                                                       '571 patent, and the terms of such interest and produce any
  MLC INTELLECTUAL PROPERTY, LLC, Plaintiff,                           relevant documents that have been withheld on the basis of
                    v.                                                 privilege.” Dkt. No. 259-4 at 3.
    MICRON TECHNOLOGY, INC., Defendant.
                                                                       MLC asserts that Micron is attempting to manufacture a
                  Case No. 14-cv-03657-SI                              dispute, and that it has already provided information showing
                             |                                         that MLC, and MLC alone, owns the '571 patent. MLC states
                    Signed 01/07/2019                                  that it has produced assignment records from the USPTO
                                                                       showing the chain of ownership for the '571 patent from
Attorneys and Law Firms                                                1997 until it was assigned from BTG International, Inc. to
                                                                       MLC Intellectual Property, LLC in May 2012, and that it
Fabio Elia Marino, Teri H.P. Nguyen, Rebecca Blaire Horton,
                                                                       produced the assignment agreement. Id. MLC also states
Polsinelli LLP, Palo Alto, CA, Barrington E. Dyer, Polsinelli,
                                                                       that in response to Micron's Interrogatory No. 6 regarding
San Francisco, CA, Laura Kieran Kieckhefer, McDermott
                                                                       MLC's bases for relief in this case, MLC stated that “MLC
Will & Emery, Menlo Park, CA, for Plaintiff.
                                                                       is the holder of all rights and interests in the '571 patent,”
Michael Richard Headley, Fish & Richardson P.C., Redwood               and that MLC repeated this statement in a supplemental
City, CA, Adam Ryan Shartzer, Brian James Livedalen,                   response to the same interrogatory. Id. Finally, MLC states
Pro Hac Vice, Robert Andrew Schwentker, Pro Hac Vice,                  that its corporate witness regarding the ownership of the '571
Robert Andrew Schwentker, Ruffin B. Cordell, Pro Hac                   patent, Robert Hinckley, testified at his deposition that MLC,
Vice, Brian James Livedalen, Timothy Wayne Riffe, Pro                  and no other entity, owned the '571 patent. MLC contends
Hac Vice, Fish and Richardson P.C., Matthew J. Dowd,                   that Micron is attempting to manufacture a dispute about
Robert J. Scheffel, Dowd Scheffel PLLC, Washington, DC,                ownership by quoting Mr. Hinckley's deposition testimony
Anthony Van Nguyen, Pro Hac Vice, Fish and Richardson,                 about financial interests in the '571 patent (to which MLC's
P.C., Houston, TX, Jonathan Benjamin Bright, Pro Hac Vice,             counsel objected on the basis of privilege), as opposed to
Jonathan Benjamin Bright, Fish and Richardson P.C., Atlanta,           ownership.
GA, Michael R. Ellis, Fish and Richardson P.C. Fish and
Richardson P.C., Dallas, TX, for Defendant.                            The Court finds that the supplemental discovery that Micron
                                                                       seeks is unnecessary, subject to the following: by January
                                                                       14, 2019, MLC shall provide a statement (in the form of a
                                                                       sworn declaration or a verified supplemental interrogatory
                ORDER RE: DISCOVERY
                                                                       response) stating in unequivocal terms that MLC has sole
                                                                       ownership of the '571 patent. See Israel Bio-Eng'g Project
                   Re: Dkt. Nos. 269, 262
                                                                       v. Amgen, Inc., 475 F.3d 1256, 1265 (Fed. Cir. 2007) (in order
SUSAN ILLSTON, United States District Judge                            to have standing to allege infringement, plaintiff must have
                                                                       sole ownership of the patent or join all other owners). If MLC
 *1 The parties have submitted four discovery disputes to the          does not provide such an unequivocal statement, the Court
Court. This order resolves two disputes and directs the parties        will revisit the issue of supplemental discovery regarding
to be prepared to discuss the other two disputes at the January        ownership of the '571 patent.
11, 2019 hearing.

                                                                       II. Financial interests in the '571 patent (litigation
I. Ownership of the '571 patent                                        funding agreement)
The first dispute concerns discovery regarding the ownership           Micron seeks discovery regarding “persons and entities
of the '571 patent. Micron contends that MLC has obstructed            that have a financial interest in this litigation,” including
Micron's ability to obtain information relating to the                 an identification of any third party that is funding this



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
 Case
MLC    4:17-cv-13292-LVP-EAS
    Intellectual                          ECF No. 122-13
                 Property, LLC v. Micron Technology,            filed 02/27/20
                                                     Inc., Not Reported            PageID.2953
                                                                        in Fed. Supp....                                 Page 15 of
                                                                      16

litigation. MLC has objected to this discovery as privileged               Case No. 2:12-cv-01301-SLG, 2013 WL 11687684, at *5-6
and irrelevant.                                                            (D. Ariz. May 17, 2013) (court ordered production of the
                                                                           plaintiff's fee agreements because the defendant asserted that
Micron contends that this discovery is relevant “to uncover                a market competitor was funding the plaintiff's litigation).
possible bias issues.” Dkt. No. 259-6 at 2. Micron asserts that
it “needs to understand the existence of conflicts of interest
to identify and exclude jury members who may have a bias,”                 III. Communications between Messrs. Banks and
and that “Micron should be able to explore credibility and bias            Hinckley and the attorney client privilege
issues concerning MLC's witnesses.” Id.                                    Micron seeks discovery of communications between MLC's
                                                                           CEO Jerry Banks and MLC's Chairman and counsel Robert
 *2 MLC responds that it has already identified all persons                Hinckley between January 1, 2014 and October 2, 2017.
and entities having a financial interest in the controversy, as            Micron contends that it is entitled to these communications
required by Civil Local Rule 3-15. MLC asserts that neither                because Mr. Hinckley's law license was inactive, and Mr.
the federal rules nor local rules require the disclosure of                Hinckley testified that he did not provide legal advice during
litigation funding agreements except in class action suits.                that time. MLC contends that these communications are
See Standing Order for All Judges of the Northern District                 privileged and that Mr. Hinckley did, in fact, provide legal
of California, ¶ 19 (“In any proposed class, collective,                   advice.
or representative action, the required disclosure [of Non-
party Interested Entities or Persons] includes any person                  The Court cannot resolve this issue on the present record,
or entity that is funding the prosecution of any claim or                  as neither party has provided any declarations or evidentiary
counterclaim.”). MLC also argues that Micron's arguments                   support for the factual assertions made in the letter brief. 1
about potential bias or conflicts of interest are unpersuasive,            Accordingly, at the January 11, 2019 hearing, the parties shall
and MLC states that none of the non-party percipient                       be prepared to discuss what further proceedings are necessary
witnesses are funding this litigation.                                     to resolve this matter.

The Court concludes that Micron is not entitled to the
discovery it seeks because it is not relevant. MLC has                     IV. ITC investigation documents
complied with the local rules and disclosed persons and                    Micron seeks an order compelling MLC “to have produced,
entities with a financial interest in this case as defined by 28           or consent to the production of, any responsive non-privileged
U.S.C. § 455(d)(1), (3) and (4). If this case proceeds to trial,           683 Investigation documents that may contain MLC's
the Court can question potential jurors in camera regarding                confidential information.” Dkt. No. The 683 investigation
relationships to third party funders and potential conflicts of            was initiated in 2009 by BTG, MLC's predecessor-in-interest
interest. MLC has confirmed that the non-party witnesses are               to the '571 patent, and it proceeded through an evidentiary
not funding this litigation. As such, Micron's assertions of               hearing and post-hearing briefing before settling in 2010.
potential bias and conflicts of interest are speculative. The              Micron states that it has subpoenaed the relevant ITC-related
cases cited by Micron do not support Micron's broad request,               documents from McKool Smith, the law firm that represented
as the courts simply held that fee and litigation funding                  MLC and BTG during the 683 Investigation, and that it has
agreements could be discoverable when there was a specific,                also subpoenaed the documents directly from the ITC. Micron
articulated reason to suspect bias or conflicts of interest.               also states that it has moved to enforce those subpoenas in
See Yousefi v. Delta Elec. Motors, No. C13-1632 RSL, 2015                  the Northern District of Texas and the District of Columbia,
WL 11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether                     and that it has moved to transfer those subpoena enforcement
plaintiff is funding this litigation through savings, insurance            actions to this Court. Micron seeks, inter alia, testimony that
proceeds, a kickstarter campaign, or contributions from the                Mr. Banks provided during the ITC Investigation through
union is not relevant to any claim or defense at issue. If,                deposition, written statements, and at the evidentiary hearing.
however, Local 46 has not merely donated funds or expertise                Micron states that to date it has only received a “rough”
to pursue these claims but has an expectation of payment if                transcript of Mr. Banks' deposition.
and only if plaintiff prevails, evidence of that financial interest
may be relevant to determining the credibility and potential                *3 MLC states that it has provided all of the documents
bias of Local 46 witnesses.”); Nelson v. Millennium Labs,                  in its possession (totaling thousands of pages), and that any
                                                                           remaining documents can only be produced by McKool and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
 Case
MLC    4:17-cv-13292-LVP-EAS
    Intellectual                          ECF No. 122-13
                 Property, LLC v. Micron Technology,            filed 02/27/20
                                                     Inc., Not Reported            PageID.2954
                                                                        in Fed. Supp....                          Page 16 of
                                                               16

                                                                    actions at the January 11, 2019 hearing. Finally, both parties
the ITC. MLC asserts that the documents that remain to be
                                                                    shall be prepared to discuss, with specificity, what ITC
produced contain third-party confidential information, and
                                                                    documents MLC has already produced to Micron and what
that such documents are governed by an ITC protective order.
                                                                    ITC documents have not been produced to Micron.
It is the Court's view that Mr. Banks' ITC testimony is
                                                                    IT IS SO ORDERED.
producible in this case, and that MLC should make every
effort to obtain Mr. Banks' testimony and produce it. It is
unclear to the Court exactly what MLC has already done              All Citations
in this regard, and MLC shall be prepared to address this
issue at the January 11, 2019 hearing. Micron shall be              Not Reported in Fed. Supp., 2019 WL 118595
prepared to discuss the status of the subpoena enforcement




                                                       Footnotes


1
       Both parties rely on     Gucci America Inc. v. Guess?, No. 09 Civ. 4373(SAS), 2011 WL 9375 (S.D.N.Y. Jan.
       3, 2011), to argue that the privilege does or does not apply here. However, the record in Gucci was extensive
       and included, inter alia, four briefs and ten affidavits or declarations. Id. at *1.


End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
